DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Response to Amendment
2.	As per Applicant’s instruction as filed on 09/17/21, claims 1, 5, and 18 have been amended, and claims 8 and 16 have been canceled.  

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 09/17/21 have been considered/reviewed, but remarks regarding claims 1-4 are moot in view of the following new ground(s) of rejection incorporating newly cited prior art references (SAHA et al (2021/0073692 A1); Wang et al (2019/0026538 A1).
	Please refer to the following new grounds of rejection(s) for a detailed discussion.
	Furthermore, the Examiner acknowledges Applicant’s filing of Petition to revive and subsequent Petition decision (Granted/Approved) as filed on 11/19/21.
	Moreover, even though (supposedly allowable) dependent claim 8 has been added to the original claim 1, the Applicant failed to notice and adhere (properly respond) to Examiner’s assertion that “Claim 8 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims” (Applicant opted to not include original dependent rejected claim 2 (to independent claim 1), which is an intervening claim) as discussed in the previous Office action as filed on 11/13/20, thereby broadening the focus of amended claim 1, and could have been rejected (and made Final) in a traditional subsequent Examination. 
	Therefore, the Examiner kindly/respectfully suggests to Applicant to weigh this option with respect to such intervening claims carefully for future reference.
Nevertheless, under the circumstances, this Office action will be non-final, since previously objected/addressed allowable subject matter with respect to previously claimed feature of claim 8 has been found non-allowable due to an updated search yielding/finding newly cited prior art references (SAHA et al (2021/0073692 A1; Wang et al (2019/0026538 A1) that are substantially relevant to claim 8 feature, which is now currently amended feature of claim 1.   
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-4 and 6-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Aponte Luis (2019/0318598 A1), hereinafter refer to as Aponte, in view of Myslinski (9,643,722 B1), SAHA et al (2021/0073692 A1), and Wang et al (2019/0026538 A1).
Regarding claim 1, Aponte disclose, an automated system for monitoring (Fig. 2, surveillance, 200) a large area and detecting dangerous fire conditions as they develop, including: 
(a) a plurality of data acquisition assemblies directed to surveil (Fig. 2, surveillance, 200) the area, each including a plurality of sensors adapted to detect emissions that may be indicative of a dangerous fire condition (Fig. 1, smoke detector, 102, and temperature sensor, smoke sensor; para. [0011]; see claim 1 of the Aponte reference including an emergency detecting device (100) comprising:


a) one or more gas detecting sensors consisting of: a.1) a smoke detector (102); or a.2) a carbon monoxide detector (103); or a.3) the combination of a smoke detector (102) and a carbon monoxide detector (103); and b) a shell (101) housing at least the following elements: c) one or more thermal imaging sensors (104),
c.1) where said thermal imaging sensors (104) are configured for capturing a thermal image of a surveillance area (200); c.2) and where the surveillance area (200) is defined by the field of view of the thermal imaging sensor (104) and coincides with the detection range of the gas sensors (102, 103);
d) a memory (105); e) one or more processors (106); f) a wireless communication module (107); and one or more programs stored in the memory (105) and configured for being run by means of the processor(s) (106); and characterized in that the programs comprise instructions for:
1) activating at least one thermal imaging sensor (104) when at least one fire and gas detecting sensor (102, 103) is activated;
2) capturing a thermal image related to the surveillance area (200) of the fire and gas detecting sensor (102, 103) that has activated the thermal imaging sensor (104); 
3) processing the captured thermal image of the surveillance area;
4) detecting and identifying the presence of one or more persons (201) in the surveillance area (200) by analyzing the captured thermal image; and
5) sending a warning message that can be understood by an external server (300) through the wireless communication module (107), where said message comprises at least: 5.1) one unique identifier code of the detecting device (100) that originated the signal; 5.2) one identifying code of the fire and gas detector (102, 103) that is active; and
5.3) one processed thermal image of the surveillance area (200) where the activation of at least one fire and gas detector (102, 103) has taken place.
(b), the data acquisition assemblies further including communications devices for mutual transfer of the output signals of said sensors:
see claim 1, of the Aponte reference including an emergency detecting device (100) comprising: a) one or more gas detecting sensors consisting of: a.1) a smoke detector (102); or a.2) a carbon monoxide detector (103); or a.3) the combination of a smoke detector (102) and a carbon monoxide detector (103); and 
b) a shell (101) housing comprising at least the following elements: 
c) one or more thermal imaging sensors (104); c.1) where said thermal imaging sensors (104) are configured for capturing a thermal image of a surveillance area (200); c.2) and where the surveillance area (200) is defined by the field of view of the thermal imaging sensor (104) and coincides with the detection range of the gas sensors (102, 103); 
d) a memory (105); 
e) one or more processors (106); 
f) a wireless communication module (107); and one or more programs stored in the memory (105) and configured for being run by means of the processor(s) (106); and characterized in that the programs comprise instructions for: 
1) activating at least one thermal imaging sensor (104) when at least one fire and gas detecting sensor (102, 103) is activated; 
2) capturing a thermal image related to the surveillance area (200) of the fire and gas detecting sensor (102, 103) that has activated the thermal imaging sensor (104); 
3) processing the captured thermal image of the surveillance area (200);
4) detecting and identifying the presence of one or more persons (201) in the surveillance area (200) by analyzing the captured thermal image; and
5) sending a warning message that can be understood by an external server (300) through the wireless communication module (107), where said message comprises at least: 
5.1) one unique identifier code of the detecting device (100) that originated the signal; 
5.2) one identifying code of the fire and gas detector (102, 103) that is active; and 
5.3) one processed thermal image of the surveillance area (200) where the activation of at least one fire and gas detector (102, 103) has taken place.
(c), an artificial intelligence network for receiving the output signals of said sensors and analyzing said output signals to determine if a dangerous fire condition is occurring,
see claim 1 of the Aponte reference including an emergency detecting device (100) comprising: 
a) one or more gas detecting sensors consisting of: a.1) a smoke detector (102); 
a.2) a carbon monoxide detector (103); 
a.3) the combination of a smoke detector (102) and a carbon monoxide detector (103); and 
b) a shell (101) housing at least the following elements: 
c) one or more thermal imaging sensors (104); 
c.1) where said thermal imaging sensors (104) are configured for capturing a thermal image of a surveillance area (200);
c.2) wherein the surveillance area (200) is defined by the field of view of the thermal imaging sensor (104) and coincides with the detection range of the gas sensors (102, 103); 
d) a memory (105); 
e) one or more processors (106); 
f) a wireless communication module (107); and one or more programs stored in the memory (105) and configured for being run by means of the processor(s) (106); and characterized in that the programs comprise instructions for: 
1) activating at least one thermal imaging sensor (104) when at least one fire and gas detecting sensor (102, 103) is activated; 
2) capturing a thermal image related to the surveillance area (200) of the fire and gas detecting sensor (102, 103) that has activated the thermal imaging sensor (104); 
3) processing the captured thermal image of the surveillance area (200);
4) detecting and identifying the presence of one or more persons (201) in the surveillance area (200) by analyzing the captured thermal image; and
5) sending a warning message that can be understood by an external server (300) through the wireless communication module (107), where said message comprises at least:
5.1) one unique identifier code of the detecting device (100) that originated the signal:
5.2) one identifying code of the fire and gas detector (102, 103) that is active; and
5.3) one processed thermal image of the surveillance area (200) where the activation of at least one fire and gas detector (102, 103) has taken place.
Aponte does not seem to particularly disclose/utilize: 
processing the plurality of images using a drone (i.e., Fig. 19); and
wherein the artificial intelligence network is adapted to carry out the analysis of the output signals of the sensors (as discussed above), and to conduct deep-learning routines in response to real-world conditions to detect the dangerous fire conditions and eliminate false positive alarms.
However, Myslinski teaches generating image through video camera comprising:
a drone (1900) for fact checking and content generation, wherein the drone includes a body (1902) and one or more propellers (1904), and in some embodiments, another lift mechanism is used such as forced air below the body. (Fig. 19; col. 52, lines 3-55).
Furthermore, coupled to the body are additional components such as one or more video cameras (1906) and one or more microphones (1914), wherein the one or more video cameras (1906) are able to be any type of video camera such as a regular video camera, a wide lens video camera, an infrared/thermal video camera, a night vision camera, a 360 degree video camera, a panoramic camera, a digital camera and/or any other type of camera/video camera. 
Moreover, in some embodiments, two way cameras or multiple cameras pointing in opposite directions are utilized, so the drone does not have to turn around, wherein in some embodiments, when multiple cameras are utilized, the cameras operate independently including zooming at different amount, and the one or more video cameras (1906) are able to be positioned anywhere on the drone such as an arm, the central component, or elsewhere.
Moreover, in some embodiments, in addition to or instead of a video camera, one or more photo cameras are included and/or the video cameras have photo capture capabilities, wherein the drone includes one or more sensors/components (1908) such as a temperature sensor, barometer, altimeter, wind speed detector/sensor, light sensor, moisture sensor, magnet, magnetic sensor, location mechanism (e.g., GPS device) and/or any other devices for measuring, sensing and/or detecting information, wherein in some embodiments, the sensors are able to be used for navigation (e.g., using the temperature sensor, the drone is able to detect that the air is warmer in a specific direction, and continues in that direction to track a fire, and similarly, a light sensor (e.g., capable of detecting different wavelengths of color) is able to be used to track an object emitting light (e.g., using a light sensor that detects specific light colors such as blue for police) to detect and/or track a police vehicle.
Moreover, in some embodiments, the drone includes computing components such as a memory/storage for storing fact checking summarization and content generation applications, a processor for processing commands/data, a networking/transmitting component for sending data to other devices, and/or any other computing components, wherein the drone includes other standard drone components such as gyroscopes, accelerometers, a power supply, and/or any other components, and in some embodiments, the drone includes solar panels/cells/devices (1912) or other alternative energy power sources such as a gyroscope or wind turbine to
acquire/provide power, and the solar panels are able to be positioned anywhere such as on the arms of the drone 1900, the central component, and/or elsewhere.
	Furthermore, SAHA et al teaches system/method for utility infrastructure condition monitoring, detection, and response comprising:
	a windthrow detection module (1612) being configure to receive a captured data from one or more sensors (1400) (e.g., the image sensor 1404a, video sensor 1400b, or LiDAR sensor 1400c, etc.) and identify, using a deep learning model (600, 1600), power lines in the condition data (real world condition) (e.g., images or video, etc.), wherein the windthrow detection module  is configured to then, using the deep learning model, to determine whether a foreign object is impacting the power line (real world condition), wherein such objects may include, for example, a tree limb hanging on the power line, and using the alert module, the windthrow detection module is configured to, in response to a determination that a foreign object is impacting the power line, cause an alert (positive alarm) for the identified power line and/or the foreign object to be provided, whereby personnel associated with the utility infrastructure may proactively de-energize the power line to avoid ignition, wherein the windthrow detection module may be configured to train the deep learning model (600, 1600) using training or test data sets that include a set of annotated images or video that show the location of objects hanging on power lines, wherein the location may be specified by any known method, such as, for example, a point inside the object or outline of the object, 
wherein the smoke and fire detection module (1614) is configured to configure to receive the captured data from one or more sensors (1400) (e.g., the image sensor 1404a, video sensor 1400b, the smoke sensor 1400f, the temperature sensor 1400, etc.) and identify, using the deep learning model (600), smoke or fire in the captured data (e.g., images or video, etc.) using the alert module (1504) (positive alarm), and the windthrow detection module is configured to, in response to a determination that an identification of smoke or fire, cause an alert (positive alarm) for the smoke or fire condition to be provided so that the utility power lines vegetation management process can protect the nation's critical power infrastructures, human lives, properties and environment (such as smoke and fire in a forest, a building, a street, etc.)  with higher reliability, accuracy and efficiency (abs.; paras. [0146-0148], [0009]).
Moreover, Wang et al teaches joint face detection using neural network modules comprising:
Deep learning (DL), which is a branch of machine learning and artificial intelligent/neural network based on a set of algorithms that attempt to model high level abstractions in data by using a deep graph with multiple processing layers, wherein a typical DL architecture can include many layers of neurons and millions of parameters, and these parameters can be trained from large amount of data on fast GPU-equipped computers, guided by novel training techniques that can work with many layers, such as rectified linear units (ReLU), dropout, data augmentation, and stochastic gradient descent (SGD),
wherein among the existing DL architectures, convolutional neural/intelligent network (CNN) is one of the most popular DL architectures, wherein although the idea behind CNN has been known for more than 20 years, the true power of CNN has only been recognized after the recent development of the deep learning theory, and to date, CNN has achieved numerous successes in many artificial intelligence and machine learning applications, such as face recognition, image classification, image caption generation, visual question answering, and automatic driving cars, wherein CNN (1208) is configured to process eliminating more false alarms by first stage CNN (1208) by applying a filter to such as face detection confidence scores in the detection outputs, in order to perform multiple face detection and face recognition tasks on high-resolution input images with small-scale low-cost CNN modules (abs.; paras. [0004-0005], [0162]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the automated system for monitoring a large area as taught by Aponte to incorporate/combine Myslinski’s teachings as above so as to generate the plurality of images through video camera (using the drone) or the benefit of performs monitoring, processing, fact checking and providing of a status automatically without user intervention, wherein the system minimizes sun effects until a camera visually detects a minimized amount or based on knowing of a current position of sun, thus improving speed, efficiency and accuracy of the system, and 
further incorporate/combine SAHA et al and Wang et al’s teachings as above, so that, the artificial intelligence network is adapted to carry out the analysis of the output signals of the sensors, and to conduct deep-learning routines in response to real-world conditions to detect the dangerous fire conditions and eliminate false positive alarms, in order to perform multiple face detection and face recognition tasks on high-resolution input images with small-scale low-cost CNN modules, and in response to the determination of the identification of smoke or fire, cause an alert (positive alarm) for the smoke or fire condition to be provided so that the utility power lines vegetation management process can protect the nation's critical power infrastructures, human lives, properties and environment (such as smoke and fire in a forest, a building, a street, etc.) with higher reliability, accuracy and efficiency, artificial intelligent/neural network.
Regarding claims 2-4 and 6-7, the original/unamended dependent claims 2-4 and 6-7 are rejected for substantially the same/identical reason as previously discussed in the last Office action as filed on 11/13/20.

       Allowable subject matter 
7. 	The following is an Examiner's statement of reasons for allowance.	
Claims 5 and 9-15 are allowed.
Independent claims 5 and 9, and corresponding dependent claims 10-15 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter as previously discussed in the last Office action as filed on 11/13/20.
The prior art of record fails to anticipate or make obvious the novel feature(s) (the allowable subject matter) as specified in independent claims 5 and 9. 
Accordingly, if rejected claims are canceled, the application would be placed in a condition for allowance.
 

Conclusion
8.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Fang (2019/0304272 A1), Video detection and alarm method/apparatus.
	B)	AZIZIAN et al (2019/0282307 A1), Dual-mode imaging system for tracking and control during medical procedures.

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

10.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483